Citation Nr: 0034043	
Decision Date: 12/29/00    Archive Date: 01/08/01	

DOCKET NO.  99-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of both knees.

REPRESENTATION

Appellant represented by:	AMVETS

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran's military service extended from March 1970 to 
November 1971 and from July 1982 to June 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which denied the veteran service 
connection for degenerative disease involving the knees.


FINDING OF FACT

On VA examination in August 1998 the veteran was diagnosed 
with degenerative joint disease of both knees and each knee 
lacked 20 degrees of full flexion.  


CONCLUSION OF LAW

Degenerative joint disease of both knees is presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In 1988 and 1992, during the latter period of service, the 
veteran exhibited and was treated for pain and tenderness of 
the right knee.  

On his initial post service VA examination in August 1998, 
the veteran reported a history of parachute drops in service, 
extensive marching, and running, along with, worsening knee 
pain.  A physical examination of the knees disclosed 
limitation of motion of the knees, bilaterally, with 
tenderness over the patella tendons.  Range of motion was 
from zero degrees to 120 degrees in each knee.  The VA 
examiner palpated what was described as "only minimal 
osteophyte" overlying the distal femoral condyles.  Mild 
degenerative joint disease was the diagnostic assessment.  
The VA examiner opined that it is at least as likely as not 
that the veteran's activities in service contributed to his 
current symptoms.  X-rays of the veteran's knees were not 
obtained.  

Service connection may be granted for degenerative arthritis 
of a major joint, such as the knee, when it is manifested to 
a compensable degree within the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Degenerative arthritis of a knee with any limitation 
of motion whatsoever is 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  A full range of motion of the 
knee is from zero degrees of extension to of 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II.  Accordingly, the 
veteran has compensable degenerative joint disease in each 
knee, which was diagnosed on VA examination in the first year 
post service.  

Although X-rays of the knees were not taken at the time of 
the August 1998 VA examination, the examiner's comment that 
he specifically palpated osteophytes over the distal femoral 
condyles satisfies the Board that the disorder is present.  
By law and regulation it is presumed to have been incurred in 
service.  


ORDER

Service connection for degenerative joint disease of both 
knees is granted.  




		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals


